



EXHIBIT 10.27


EXECUTION COPY




EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT is made by and between EVERTEC GROUP, LLC, a Puerto
Rico limited liability company (the “Company”), and Luis Rodríguez (“Executive,”
and collectively, the “Parties”) as of this 1st day of June 2015 (the “Effective
Date”).
WHEREAS, the Parties desire to enter into this the employment agreement (the
“Agreement”) pursuant to the terms, provisions and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:
1.
Employment Period.

Subject to earlier termination in accordance with Section 3 of this Agreement,
Executive shall continue to be employed by the Company until December 31, 2018
(the “Employment Period”) unless the parties mutually agree to extend the term
at least 90 calendar days prior to the end of the Employment Period. Upon
Executive’s termination of employment with the Company for any reason, Executive
shall immediately resign all positions with the Company or any of its
subsidiaries or affiliates.
2.
Terms of Employment.

(a)Position. During the Employment Period, Executive shall serve as Senior Vice
President of Corporate Development of the Company and will perform such duties
and exercise such supervision with regard to the business of the Company as are
associated with such positions, including such duties as may be prescribed from
time to time by the President and Chief Executive Officer of the Company (the
“CEO”). Executive shall report directly to the CEO and if requested by the CEO,
Executive hereby agrees to serve (without additional compensation) as an officer
and director of the Company or any affiliate or subsidiary thereof.
(b)Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for his position,
subject at all times to the control of the CEO, and shall perform such services
as customarily are provided by an executive of a corporation with his position
and such other services consistent with his position, as shall be assigned to
him from time to time by the CEO. During the Employment Period, and excluding
any periods of vacation and sick leave to which the Executive is entitled in
accordance with Company policies, the Executive agrees to devote all of his
business time to the business and affairs of the Company and to use Executive’s
commercially reasonable efforts to perform faithfully, effectively and
efficiently his responsibilities and obligations hereunder.
(c)Principal Work Location. Executive’s principal work location, subject to
travel on Company business, shall be the Company’s headquarters in Puerto Rico.





--------------------------------------------------------------------------------





(d)Compensation.
(i)Base Salary. During the Employment Period, Executive shall receive an annual
base salary in an amount equal to Two Hundred Thousand dollars ($200,000), less
all applicable withholdings, which shall be paid in accordance with the
customary payroll practices of the Company (as in effect from time to time, the
“Annual Base Salary”). The Annual Base Salary shall be prorated for partial
calendar years of employment and shall be subject to annual review and possible
increase as determined by the Board of Directors of the Company (the “Board”),
in its sole discretion.
(ii)Annual Bonus. During the Employment Period, with respect to each completed
fiscal year of the Company, Executive shall be eligible to receive a bonus (the
“Bonus”) pursuant to the terms and conditions set forth in the EVERTEC Annual
Performance Incentive Guidelines in effect on the date eligibility for a bonus
is determined.
(iii)Long-Term Incentive Compensation. To the extent that Executive is to be
granted any long-term incentive compensation, such long-term compensation shall
be subject to the terms of the applicable award agreement and the Company’s 2013
Equity Incentive Plan.
(iv)Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs provided by the Company to other executives of
the Company (except severance plans, policies, practices, or programs) subject
to the eligibility criteria set forth therein, as such may be amended or
terminated from time to time.
(v)Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable business expenses incurred by Executive
in performance of his duties hereunder provided that Executive provides all
necessary documentation in accordance with the Company’s policies.
(vi)    Signing Bonus. The Company shall pay Executive a signing bonus equal to
thirty thousand dollars ($30,000) within thirty days following the Effective
Date primarily to compensate Executive for his relocation to Puerto Rico from
New York.
3.
Termination of Employment.

(a)Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a “Disability” (as
defined below) during the Employment Period, the Company may give Executive
written notice in accordance with Sections 3(g) and 9(g) of its intention to
terminate Executive’s employment. For purposes of this Agreement, “Disability”
means Executive’s inability to perform his essential duties hereunder by reason
of any medically determinable physical or mental impairment for a period of six
(6) months or more in any twelve (12) month period.
(b)Cause. Executive’s employment may be terminated at any time by the Company
for “Cause” (as defined below). For purposes of this Agreement; “Cause” shall
mean Executive’s (i) commission of a felony or a crime of moral turpitude; (ii)
engaging in conduct that constitutes fraud, bribery or embezzlement; (iii)
engaging in conduct that constitutes gross negligence or willful misconduct that
results or could reasonably be expected to result in harm to the Company’s
business or reputation; (iv) breach of any material terms of Executive’s
employment, including this Agreement, which results or could reasonably be
expected to result in harm to the Company’s business or reputation; (v)
continued willful failure to substantially perform duties as Senior Vice
President or (vi) failure to relocate his primary residence to Puerto Rico
within three (3) months following the Effective Date.
(c)Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.
(d)Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason upon thirty (30) calendar days’ prior written notice
following the occurrence of the event giving rise to the termination for Good
Reason. For purposes of this Agreement, “Good Reason” means voluntary
resignation after any of the following actions taken by the Company without
Executive’s written consent: (i) any material failure of the Company to fulfill
its obligations under this Agreement; (ii) a material and





--------------------------------------------------------------------------------





adverse change to, or a material reduction of, Executive’s duties and
responsibilities to the Company; (iii) a material reduction in Executive’s then
current Annual Base Salary (not including any diminution related to a broader
compensation reduction that is not limited to Executive specifically and that is
not more than 10% in the aggregate); or (iv) the failure of any successor
(whether by sale, reorganization, consolidation, merger or other corporate
transaction) to assume this Agreement, whether in writing or by operation of
law; provided, that any such event shall not constitute Good Reason unless and
until Executive shall have provided the Company with notice thereof no later
than 30 calendar days following Executive’s knowledge of the occurrence of such
event and the Company shall have failed to remedy such event within 30 calendar
days of receipt of such notice.
(e)Voluntary Termination. Executive’s employment may be terminated at any time
by Executive without Good Reason upon 30 calendar days’ prior written notice.
(f)Termination as a Result of Expiration of the Employment Period. Unless
otherwise agreed between the parties, Executive’s employment shall automatically
terminate upon expiration of the Employment Period.
(g)Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by notice of termination to the other party hereto given in
accordance with Section 9(g) herein specifying the Date of Termination (as
defined below) (a “Notice of Termination”). The failure by Executive or the
Company to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Good Reason or Cause shall not waive any right of
Executive or the Company hereunder or preclude Executive or the Company from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.
(h)Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for Good Reason or without Good Reason, the date of
receipt of the Notice of Termination (in the case of a termination with or
without Good Reason, provided such Date of Termination is in accordance with
Section 3(d) or Section 3(e)) or any later date specified therein pursuant to
Section 3(g), as the case may be; (ii) if Executive’s employment is terminated
by reason of death, the date of death; and (iii) the expiration of the
Employment Period, and the termination of Executive’s employment upon the date
of such expiration.
4.
Obligations of the Company upon Termination.

(a)With Good Reason; Without Cause. If during the Employment Period the Company
shall terminate Executive’s employment without Cause or Executive shall
terminate his employment for Good Reason, then the Company will provide
Executive with the following payments and/or benefits:
(i)The Company shall pay to Executive as soon as reasonably practicable but no
later than the 15th day of the third month following the end of the calendar
year that contains the Date of Termination in a lump sum to the extent not
previously paid, (A) the Annual Base Salary through the Date of Termination,
(B) the Bonus earned for any fiscal year ended prior to the year in which the
Date of Termination occurs, provided that Executive was employed on the last day
of such fiscal year, (C) the amount of any unpaid expense reimbursements to
which Executive may be entitled pursuant to Section 2(d)(v) hereof and (D) any
other vested payments or benefits to which Executive or Executive’s estate may
be entitled to receive under any of the Company’s benefit plans or applicable
law, in accordance with the terms of such plans or law (clauses (A)-(D), the
“Accrued Obligations”); and
(ii)Subject to Section 4(e) below, after the Date of Termination, the Company
will pay Executive severance in an amount equal to the greater of (a)
Executive’s Annual Base Salary and (b) amounts due under applicable laws (the
“Severance Payment”). The Severance Payment shall be made in a lump sum on the
date that is 60 calendar days following the Date of Termination, subject to the
terms and conditions in Section 4(e) below.
(b)Death or Disability. If Executive’s employment shall be terminated by reason
of the Executive’s death or Disability, then the Company will provide Executive
with the Accrued Obligations.





--------------------------------------------------------------------------------





Thereafter, the Company shall have no further obligation to Executive, his
estate, his beneficiaries or his legal representatives.
(c)Cause; Other than for Good Reason. If Executive’s employment shall be
terminated by the Company for Cause or by Executive without Good Reason, then
the Company shall have no further obligations to Executive other than for
payment of the Accrued Obligations.
(d)Expiration of the Employment Period. Subject to Section 4(e) below, if
Executive’s employment shall be terminated by reason of the expiration of the
Employment Period (and not for Cause), then the Company will provide Executive
with the Accrued Obligations and will pay Executive an amount equal to the
greater of (a) Executive’s Annual Base Salary and (b) amounts due under
applicable laws (the “Expiration Payment”). The Expiration Payment shall be made
in a lump sum on the date that is 60 calendar days following the expiration of
the Employment Period. Thereafter, the Company shall have no further obligation
to Executive or his legal representatives.
(e)Separation Agreement and General Release. The Company’s obligation to make
the Severance Payment is conditioned on Executive’s or his legal
representative’s executing a separation agreement and general release of claims
related to or arising from Executive’s employment with the Company or the
termination of employment, against the Company and its affiliates (and their
respective officers and directors) in a form reasonably determined by the
Company, which shall be provided by the Company to Executive within five (5)
calendar days following the Date of Termination; provided, however, that if
Executive should fail to execute (or revokes) such release within 45 calendar
days following the Date of Termination, the Company shall not have any
obligation to provide the Severance Payment. If Executive executes the release
within such 45-calendar day period and does not revoke the release within seven
(7) calendar days following the execution of the release, the Severance Payment
will be made in accordance with Section 4(a)(ii).
5.
Restrictive Covenants.

(a) In consideration of Executive’s employment and receipt of payments
hereunder, including, without limitation, the grant of any form of long-term
compensation described in Section 2(d) herein, during the period commencing on
the Effective Date and ending twelve (12) months after the Date of Termination,
Executive shall not directly, or indirectly through another person, (i) directly
or indirectly induce or attempt to induce any employee, representative, agent or
consultant of the Company or any of its affiliates or subsidiaries to leave the
employ or services of the Company or any of its affiliates or subsidiaries, or
in any way interfere with the relationship between the Company or any of its
affiliates or subsidiaries and any employee, representative, agent or consultant
thereof; or (ii) hire any person who was an employee, representative, agent or
consultant of the Company or any of its affiliates or subsidiaries at any time
during the twelve-month period immediately prior to the date on which such
hiring would take place.
(b)Non-Competition. Executive hereby acknowledges that he is familiar with the
Confidential Information (as defined below) of the Company and its affiliates
and subsidiaries. Executive acknowledges and agrees that the Company would be
irreparably damaged if Executive were to provide services to any person
competing with the Company or any of its affiliates or subsidiaries or engaged
in a “Similar Business” (as defined below) and that such competition by
Executive would result in a significant loss of goodwill by the Company.
Therefore, Executive agrees that the following are reasonable restrictions:
(i) Similar Business: During the Employment Period, and for a term of twelve
(12) months immediately after the termination of such relationship (voluntarily
or involuntarily), Executive shall not, directly or indirectly, engage in
Similar Business services or activities within the Commonwealth of Puerto Rico
or any other market the Company is engaged in business; provided, that nothing
herein shall prohibit Executive from being a passive owner of not more than 5%
of the outstanding stock of any class of a corporation which is publicly traded
so long as none of such persons has any active participation in the business of
such corporation.
(ii)Clients: For a period of twelve (12) months after the termination the
Executive's employment relationship with the Company (voluntarily or
involuntarily), Executive shall not, directly or





--------------------------------------------------------------------------------





indirectly, solicit or provide, without the written consent of the Company, any
service for any Client, such as those Similar Business services or activities
provided by Executive during his employment relationship.


For purposes of this Section 5(b) of the Agreement, the following terms shall
have these meanings:


“Similar Business” shall mean the same or substantially the same business
activity or activities performed or engaged by Executive for, or on behalf, of
the Company or any of its subsidiaries or affiliates.


“Clients” shall mean any person or entity that was a client or customer of the
Company at the time of termination of Executive's employment relationship with
the Company and for whom Executive provided any services on behalf of the
Company or any of its affiliates or subsidiaries at any time during the twelve
(12) months prior to such termination and which still maintains a business
relationship with the Company as of the Date of Termination.


Executive warrants and represents that the nature and extent of this
non-competition clause has been fully explained to Executive by the Company, and
that Executive’s decision to accept the same is made voluntarily, knowingly,
intelligently and free from any undue pressure or coercion. Executive further
warrants and represents that he has agreed to this non-competition clause in
exchange for compensation, benefits and protections Executive is receiving under
this Agreement.
 
(c)Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during his employment with the Company or at
any time thereafter, any Confidential Information of which Executive is or
becomes aware, whether or not such information is developed by him, except to
the extent that such disclosure or use is directly related to and required by
Executive’s performance in good faith of duties assigned to Executive by the
Company. Executive will take all appropriate steps to safeguard all Confidential
Information in his possession and to protect it against disclosure, misuse,
espionage, loss and theft. Executive shall deliver to the Company at the
termination of his employment with the Company, or at any time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof, whether in written or
electronic form) relating to the Confidential Information or the “Work Product”
(as defined in Section 5(e)(ii)) of the business of the Company that Executive
may then possess or have under his control.
(d)Proprietary Rights. Executive recognizes that the Company possesses a
proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Company and Executive in writing. Executive expressly agrees that any Work
Product made or developed by Executive or his agents during the course of
Executive’s employment, including any Work Product which is based on or arises
out of Work Product, shall be the property of and inure to the exclusive benefit
of the Company. Executive further agrees that all Work Product developed by
Executive (whether or not able to be protected by copyright, patent or
trademark) during the course of his employment with the Company, or involving
the use of the time, materials or other resources of the Company, shall be
promptly disclosed to the Company and shall become the exclusive property of the
Company, and Executive shall execute and deliver any and all documents necessary
or appropriate to implement the foregoing.
(e)Certain Definitions.
(i)As used herein, the term “Confidential Information” means information that is
not generally known to the public (but for purposes of clarity, Confidential
Information shall never exclude any such information that becomes known to the
public because of Executive’s unauthorized disclosure) and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by Executive
while employed by the Company concerning





--------------------------------------------------------------------------------





(A) the business or affairs of the Company; (B) products or services; (C) fees,
costs and pricing structures; (D) designs; (E) analyses; (F) drawings,
photographs and reports; (G) computer software, including operating systems,
applications and program listings; (H) flow charts, manuals and documentation;
(I) databases; (J) accounting and business methods; (K) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice; (L) customers and clients and customer or
client lists; (M) other copyrightable works; (N) all production methods,
processes, technology and trade secrets; and (O) all similar and related
information in whatever form. Confidential Information will not include any
information that has been published in a form generally available to the public
(except as a result of Executive’s unauthorized disclosure or any third party’s
unauthorized disclosure resulting from any direct or indirect influence by
Executive) prior to the date Executive proposes to disclose or use such
information. Confidential Information will not be deemed to have been published
or otherwise disclosed merely because individual portions of the information
have been separately published, but only if all material features comprising
such information have been published in combination.
(ii)As used herein, the term “Work Product” means all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patentable or
unpatentable) that relates to the Company’s actual or anticipated business,
research and development or existing or future products or services and that are
conceived, developed or made by Executive (whether or not during usual business
hours and whether or not alone or in conjunction with any other person) while
employed by the Company together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing.
6.
Non-Disparagement.

During the Employment Period and at all times thereafter, neither Executive nor
his agents or representatives, on the one hand, nor the Company itself, or its
executives or boards of directors, on the other hand, shall directly or
indirectly issue or communicate any public statement, or statement likely to
become public, that maligns, denigrates or disparages the other (including, in
the case of communications by Executive or his agents or representatives, the
Company or any of the Company’s officers, directors or employees. The foregoing
shall not be violated by truthful responses to (a) legal processes or
governmental inquiries or (b) by private statements to the Company or any of
Company’s officers, directors or employees; provided, however, that in the case
of Executive, with respect to clause (ii), such statements are made in the
course of carrying out his duties pursuant to this Agreement.
7.
Confidentiality of Agreement.     

The Parties agree that the consideration furnished under or otherwise referenced
in this Agreement, the discussions and correspondence that led to this
Agreement, and the terms and conditions of this Agreement and any other
collateral agreement referred to herein are private and confidential. Except as
may be required by applicable law, regulation, or stock exchange requirement,
neither Party may disclose the above information to any other person or entity
without the prior written approval of the other.
8.
Executive’s Representations, Warranties and Covenants.

(a)Executive hereby represents and warrants to the Company that:
(i)Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive voluntarily, knowingly,
intelligently and free from any undue pressure or coercion;
(ii)the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;





--------------------------------------------------------------------------------





(iii)Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee- for-services agreement,
confidentiality agreement or similar agreement with any other person;
(iv)upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;
(v)Executive understands that the Company will rely upon the accuracy and truth
of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and
(vi)as of the date of execution of this Agreement, Executive is not in breach of
any of its terms, including having committed any acts that would form the basis
for a Cause termination if such act had occurred after the Effective Date.
(b)The Company hereby represents and warrants to Executive that:
(i)the Company has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Company;
(ii)the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;
(iii)upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and
(iv)the Company understands that Executive will rely upon the accuracy and truth
of the representations and warranties of the Company set forth herein and the
Company consents to such reliance.
9.
General Provisions.

(a)Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Upon a determination that any term or provision (or any portion
thereof with the exception of the Non-Competition covenant contained in Section
5(b) of this Agreement) is invalid, illegal, or incapable of being enforced, the
Parties agree that a reviewing court shall have the authority to “blue pencil”
or modify this Agreement so as to render it enforceable and effect the original
intent of the parties to the fullest extent permitted by applicable law.
(b)Entire Agreement and Effectiveness. Effective as of the Effective Date, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way
(excluding any type of long-term compensation described in Section 2(d) herein
the terms and conditions of which are or will be embodied in other agreements).
(c)Successors and Assigns.
(i)This Agreement is personal to Executive and without the prior written consent
of the Company shall not be assignable by Executive otherwise than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Executive’s legal representatives.
(ii)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. The Company will require any successor (whether
direct or indirect, by sale, reorganization, consolidation merger, or other
corporate transaction) to all or substantially all of the business and/or assets
of the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any





--------------------------------------------------------------------------------





successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law, contract or otherwise.
(d)Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF PUERTO RICO, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE COMMONWEALTH OF
PUERTO RICO OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE COMMONWEALTH OF PUERTO RICO TO BE APPLIED. IN
FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE COMMONWEALTH OF PUERTO
RICO WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF
UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
(e)Enforcement.
(i)Arbitration. Except for disputes arising under Section 5 of this Agreement
(including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Company of the controversy, claim or
dispute to binding arbitration in San Juan, Puerto Rico (unless the Parties
agree in writing to a different location), before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. In any such arbitration proceeding the
Parties agree to provide all discovery deemed necessary by the arbitrator. The
decision and award made by the arbitrator shall be accompanied by a reasoned
opinion, and shall be final, binding and conclusive on all Parties hereto for
all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof. The Company will bear the totality of the arbitrator’s and
administrative fees and costs. Each party shall bear its or his litigation costs
and expenses (including, without limitation, legal counsel fees and expenses);
provided, however, that the arbitrator shall have the discretion to award the
prevailing party reimbursement of its or his reasonable attorneys’ fees and
costs. Upon the request of either of the Parties, at any time prior to the
beginning of the arbitration hearing the Parties may attempt in good faith to
settle the dispute by mediation administered by the American Arbitration
Association. The Company will bear the totality of the mediator’s and
administrative fees and costs. In any arbitration, neither of the Parties will
be entitled to present, maintain or participate in a class, collective or
representative complaint, and the arbitrator will have no authority over any of
said claims or actions. This covenant to arbitrate shall not govern claims
regarding workers’ compensation under the State Insurance Fund, state insurance
for temporary disability or unemployment insurance benefits.
(ii)Remedies. The arbitrator shall have authority to grant remedies under this
Agreement and/or remedies provided for by law, and may, to the extent permitted
by law, be exercised concurrently or separately.
(iii)Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.
(f) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.
(g)Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) in an envelope marked “confidential” to the recipient at the
address below indicated or at such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given





--------------------------------------------------------------------------------





hereunder and received when delivered personally, five calendar days after
deposit in the U.S. mail and one calendar day after deposit for overnight
delivery with a reputable overnight courier service.
If to the Company, to:
EVERTEC GROUP, LLC
GENERAL COUNSEL AND HUMAN RESOURCES SENIOR VICE PRESIDENT
Carr #176, Km 1.3
Cupey Bajo, Rio Piedras Puerto Rico 00926
P.O. Box 364527
San Juan, Puerto Rico 00936-4527
Telephone: (787) 759-9999


with a copy (which shall not constitute notice) to:
Lic. Reynaldo Quintana
Baerga & Quintana Ass
416 Ponce de Leon Ave.
Union Plaza Suite 810
San Juan,  Puerto Rico 00918
Tel. 787.753.7455 
Fax. 787.756.5796


If to Executive, to:
Executive’s home address most recently on file with the Company.
(h)Withholdings Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
(i) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive the consummation of the
transactions contemplated hereby indefinitely.
(j) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of this
Agreement unless otherwise noted.
(k)Construction. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.
(l) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
(m)Section 409A. Notwithstanding anything herein to the contrary, this Agreement
is intended to be interpreted and applied so that the payment of the benefits
set forth herein either shall either be exempt from the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), or shall
comply with the requirements of such provision. Notwithstanding anything in this
Agreement or elsewhere to the contrary, distributions upon termination of
Executive’s employment may only be made upon a “separation from service” as
determined under Section 409A of the Code. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under





--------------------------------------------------------------------------------





this Agreement or otherwise which constitutes a “deferral of compensation”
within the meaning of Section 409A of the Code. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code. To the extent that any
reimbursements pursuant to this Agreement or otherwise are taxable to Executive,
any reimbursement payment due to Executive shall be paid to Executive on or
before the last calendar day of Executive’s taxable year following the taxable
year in which the related expense was incurred; provided, that, Executive has
provided the Company written documentation of such expenses in a timely fashion
and such expenses otherwise satisfy the Company’s expense reimbursement
policies. Reimbursements pursuant to this Agreement or otherwise are not subject
to liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.
Notwithstanding any provision in this Agreement to the contrary, if on the date
of his termination from employment with the Company Executive is deemed to be a
“specified employee” within the meaning of Code Section 409A and the Final
Treasury Regulations using the identification methodology selected by the
Company from time to time, or if none, the default methodology under Code
Section 409A, any payments or benefits due upon a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Code Section 409A shall be delayed and paid or provided
(or commence, in the case of installments) on the first payroll date on or
following the earlier of (i) the date which is six (6) months and one calendar
day after Executive’s termination of employment for any reason other than death;
and (ii) the date of Executive’s death, and any remaining payments and benefits
shall be paid or provided in accordance with the normal payment dates specified
for such payment or benefit. Notwithstanding any of the foregoing to the
contrary, the Company and its respective officers, directors, employees, or
agents make no guarantee that the terms of this Agreement as written comply
with, or are exempt from, the provisions of Code Section 409A, and none of the
foregoing shall have any liability for the failure of the terms of this
Agreement as written to comply with, or be exempt from, the provisions of Code
Section 409A.


[SIGNATURE PAGE FOLLOWS]





















































--------------------------------------------------------------------------------



























IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.
 
EVERTEC GROUP, LLC


/s/ Morgan M. Schuessler, Jr.
Name:Morgan M. Schuessler, Jr.
Title:Chief Executive Officer
 
EXECUTIVE


/s/ Luis Rodríguez
Name:Luis Rodríguez
Title:Senior Vice President








